Citation Nr: 0809146	
Decision Date: 03/19/08    Archive Date: 04/03/08	

DOCKET NO.  03-31 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.   

2.  Entitlement to service connection for hypertension, on a 
direct basis, or as secondary to post-traumatic stress 
disorder.   

3.  Entitlement to service connection for erectile 
dysfunction, on a direct basis, or as secondary to 
hypertension and/or Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972, with service in the Republic of Vietnam from 
May 1970 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.  

2.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities.  

3.  Erectile dysfunction is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities.  




CONCLUSIONS OF LAW

1.  A post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304(f) (2007).  

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  Hypertension is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

4.  Erectile dysfunction was not incurred in or aggravated by 
active military service, nor is it in any way proximately due 
to, the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide, and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in April 2002 and March 2006.  In 
those letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained VA and private treatment 
records, as well as examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Analysis

In reaching the following determination, the Board wishes to 
make it clear that it has reviewed all of the evidence in the 
veteran's claims file, which includes:  His multiple 
contentions, including those raised at a November 2007 
hearing before the undersigned Acting Veterans Law Judge; 
service medical records; VA and private medical records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
veteran's claims, and what the evidence in the claims file 
shows, or fails to show, with respect to those claims.  See 
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for, among 
other things, hypertension and erectile dysfunction.  In 
pertinent part, it is contended that each of those 
disabilities had its origin during the veteran's period of 
active military service.  In the alternative, it is contended 
that the veteran's hypertension is in some way proximately 
due to, the result of, or aggravated by post-traumatic stress 
disorder, and that his erectile dysfunction is likewise 
proximately due to, the result of, or aggravated by 
hypertension and/or service-connected diabetes mellitus.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury in the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, and hypertension becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service-connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to based upon application 
of the corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52, 744-47 (Sep. 7, 2006).  

It appears as though the new regulatory amendment imposes a 
new restriction on claimants.  Nonetheless, because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version favors 
the veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-
00.  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of hypertension or erectile dysfunction.  As of the 
time of a service separation examination in November 1972, 
there was no evidence of either hypertension or erectile 
dysfunction.  Nor were any pertinent diagnoses noted.  

The earliest clinical indication of the presence of either of 
those disabilities is revealed by a private medical record 
dated in 1987, approximately 15 years following the veteran's 
discharge from service, at which time he received a diagnosis 
of hypertension.  Erectile dysfunction was first noted no 
earlier than 1996, fully 24 years following the veteran's 
discharge from service.  

The veteran argues in the alternative that his current 
hypertension is in some way causally related to post-
traumatic stress disorder, and that erectile dysfunction, in 
like manner, is in some way secondary to hypertension and/or 
(service-connected) diabetes mellitus.  However, following a 
VA general medical examination in July 2002 (which 
examination, it should be noted, involved a full review of 
the veteran's claims folder), the examiner was of the opinion 
that the veteran's erectile dysfunction was "multifactorial" 
in etiology.  This was to say that the acute onset of the 
veteran's erectile dysfunction, and, in particular, the 
presence of a morning erection, suggested that an organic 
etiology for the veteran's erectile dysfunction was unlikely.  
While the veteran did have systemic disorders which affected 
his sexual function, including diabetes mellitus and 
hypertension, his diabetes was diagnosed following the onset 
of his erectile dysfunction, while his hypertension was 
diagnosed one year prior to the onset of that same 
disability.  Given that chronology, it was impossible, in the 
opinion of the examiner, to isolate the etiology of the 
veteran's erectile dysfunction to diabetes mellitus.  While 
there had been no formal workup or evaluation for the 
veteran's erectile dysfunction, laboratory studies conducted 
in conjunction with the current general medical examination 
were all within normal limits.  Moreover, in the opinion of 
the examiner, post-traumatic stress disorder was not a known 
cause of hypertension.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hypertension or 
erectile dysfunction with any incident or incidents of his 
period of active military service.  Nor has it been 
demonstrated that either of those disabilities are in any way 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities, including 
diabetes mellitus.  Accordingly, service connection for 
hypertension and erectile dysfunction must be denied.  

Turning to the issue of service connection for post-traumatic 
stress disorder, the Board notes that service connection for 
that disability requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  However, 
if the claimed stressor is not combat-related, the veteran's 
lay testimony regarding the inservice stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

A review of the veteran's DD Form 214MC reveals that the 
veteran's military occupational specialty was that of 
rifleman.  Awards and commendations given the veteran include 
the Rifle Sharpshooter Badge, the Combat Action Ribbon, the 
Bronze Star with "V" Device, the Vietnam Service Medal, and 
the Vietnam Campaign Medal.  As noted above, pertinent 
evidence of record is to the effect that the veteran served 
in the Republic of Vietnam from May 1970 to April 1971.  

As noted above, the veteran's DD Form 214MC shows that he was 
awarded the Combat Action Ribbon and Bronze Star with "V" 
Device for valor.  Accordingly, the veteran's exposure to 
combat stressors has been conceded.  What remains to be seen 
is whether exposure to such stressors has resulted in the 
postservice development of a clinically-identifiable post-
traumatic stress disorder.  

In that regard, service medical records show no evidence 
whatsoever of a post-traumatic stress disorder.  In point of 
fact, at the time of a service separation examination in 
November 1972, a psychiatric evaluation was within normal 
limits, and no pertinent diagnosis was noted.  

While at the time of a VA medical examination in March 2002, 
there was noted a "history" of post-traumatic stress 
disorder, following a VA psychiatric examination in September 
of that same year, it was the opinion of the examiner that 
the veteran did not report symptoms meeting the full criteria 
for a diagnosis of post-traumatic stress disorder.  More 
specifically,  the veteran exhibited only minimal evidence of 
avoidance and/or social blunting.  Moreover, following a 
subsequent VA psychiatric examination in December 2006 (which 
examination, it should be noted, involved a full review of 
the veteran's claims folder and medical records), it was once 
again noted that the veteran did not meet the Diagnostic and 
Statistical Manual of Mental Disorders IV (DSM-IV) criteria 
for a diagnosis of post-traumatic stress disorder, in that 
his specific symptoms included only an isolated startle 
reflex and occasional nightmares.  Rather, in the opinion of 
the examiner, the veteran suffered from an anxiety condition, 
as well as alcohol and cocaine dependence, none of which were 
attributed to his period of active military service.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed post-traumatic 
stress disorder with any incident or incidents of his period 
of active military service.  Accordingly, service connection 
for that disability must be denied.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge in November 2007.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire evidence presently on file.  The 
Board does not doubt the sincerity of the veteran's 
statements.  Those statements, however, in and of themselves, 
do not provide a persuasive basis for a grant of the benefits 
sought in light of the evidence as a whole.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for hypertension is denied.  

Service connection for erectile dysfunction is denied.  




	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


